crNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to communication filed on 04/07/2021. Claims 1-4, 6-11, 13-17, 19-22, and 24 have been examined.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 14 and 21 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mourtada (US20130067079A1) hereinafter Mourtada in view of Shaabana et al. (US20200019841A1) hereinafter Shaabana, further in view of Breternitz et al. (US20140047342A1) hereinafter Breternitz, and further in view of Li et al. (US20170293994A1) hereinafter Li.

As per claim 1. A method comprising: (Mourtada, par0003 teaches the present disclosure describes example methods, apparatus, and systems related to locating transient transaction resources).
by one or more processors, (Mourtada, par0035 teaches processor 210 may include a wide variety of processors such as, but limited to, a computer, a microprocessor, a microcontroller, a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), a sequestered thread or a core of a multi-core/multi-threaded microprocessor or a combination thereof).
identifying, a request, wherein processing resources of a first network accessible computing system, are allocated to execute the identified request; (Mourtada, par0024 teaches as will be described in detail, in illustrated example of FIG. 1, received proximate location information of the transaction resource may be graphically displayed on display device 105. Additionally, indication to locate the transaction resource may be received via user interface 110. Further, apparatus 100 may be enabled to transmit the request to locate the transaction resource along with geographic location information via TX/RX module 120).
(Mourtada, par0039 teaches continuing to refer to FIG. 3, and in particular, the example of the transaction resource of ticket vendor, mobile phone may receive a proximate geographic location [first geographic location] information of various ticket vendors offering qualifying run tickets, the received proximate location information of the ticket vendors may be based [determining], at least in part, on a geographic location information of the mobile phone [second geographic location] and a predetermined time span corresponding to the transaction resource).
determining, executing the identified request; (Mourtada, par0031 teaches as will be described in more detail, together, components illustrated in the one example of FIG. 2 may work together to facilitate signal bearing medium 215 to include stored machine-readable instructions, which when executed by processor 210, may operatively enable apparatus 200 to receive, via TX/RX module 205, a request to locate a transaction resource, the request including geographic location information of an origination of the request. A determination may be made if the geographic location information is within a predetermined geographic area based, at least in part, on the transaction resource. If it is determined that the geographic location information is within the predetermined geographic area, a determination may be made whether the received request is within a predetermined time span based, at least in part, on the transaction resource. If it is determined that the received request is within the predetermined time span, a proximate geographic location information of the transaction resource may be transmitted, via TX/RX module 205, to the origination of the request).
a data size corresponding to (Mourtada, par0043 teaches FIG. 3. for one example, received proximate geographic location information may include information to facilitate generation of a graphical representation of a table listing various transaction resources and their relative distances without including information as to relative positions (i.e., without proximity map 310). In yet another example, received proximate geographic location information may include information to facilitate generation of a text-based display (i.e., a display communicatively coupled to the mobile device may be less sophisticated or received proximate geographic location information may be at reduced data [a data size corresponding to]).
          Mourtada does not explicitly discloses to process data associated with a workload, and the corresponding workload, real-time usage data, identifying a second network accessible computing system, and determining whether to relocate at least a portion of processing resources allocated to execute the identified request and the corresponding workload from the first network accessible computing system to the second network accessible computing system, based on the aggregated real-time usage data.
          Shaabana however discloses to process data associated with a workload, and the corresponding workload (Shaabana, par0035 teaches the neural network load analyzer 204 can generate a usage prediction for a given set of workloads 233, or a tenant environment 230, by analyzing the usage data 213 of the workloads 233).
(Shaabana, par0034 teaches the usage data 213 represents current or real-time usage obtained from the tenant environment 230 that can be used to generate usage predictions by the neural network load analyzer 204).
identifying a second network accessible computing system, and determining whether to relocate at least a portion of processing resources allocated to execute the identified request and the corresponding workload from the first network accessible computing system to the second network accessible computing system (Shaabana, par0039 - 0043. Par0042-0043 teaches at step 303, the autoscaler 208 can generate resource allocation decisions from the usage predictions and provide the resource allocation decisions to the cloud management platform 203. The autoscaler 208 can generate resource allocation decisions by determining whether the current CPU, memory, storage, or network allocations for a set of workloads 233 should be increased or decreased in response to the usage predictions generated by the neural network model. At step 309, the autoscaler 208 can poll the neural network load analyzer 204 for a usage prediction with which changes to resource allocation can be made by the autoscaler 208. At step 305, the cloud management platform 203 can provide the resource allocation decisions generated by the autoscaler 208 to the tenant environment 230. The cloud management platform 203 can relocate one or more of the set of workloads 233 within the tenant environment 230). [Examiner note - see Fig.1 and par0015-0018, and par0027 for tenant environment 230, hosts 118, racks 103 and network 112).
based on the aggregated real-time usage data (Shaabana, par0054 teaches at step 503, the validator 206 can obtain data characterizing the actual demand placed on the set of workloads 233. The actual demand data is associated with the actual CPU, memory, storage, or network usage of the set of workloads 233 resulting from real world usage of a system implemented by the workloads 233. The actual demand data [the aggregated real-time usage data] can be streamed in real-time to the validator from the cloud management platform 203 or the tenant environment 230).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of to process data associated with a workload, and the corresponding workload, real-time usage data, identifying a second network accessible computing system, and determining whether to relocate at least a portion of processing resources allocated to execute the identified request and the corresponding workload from the first network accessible computing system to the second network accessible computing system, based on the aggregated real-time usage data, as taught by Shaabana in the method of Mourtada, so in hyper-converged infrastructure tasks are allocated to hardware that is capable of performing the allotted task, computing capacity can be allocated and balanced across machines that are aggregated into logical resource pools, see Shaabana par0001-0002.
          Mourtada and Shaabana do not explicitly disclose aggregating real-time data for the workload, the real-time data including for the workload from computing devices associated with, a size of data processed.
          Breternitz however discloses aggregating real-time data for the workload, the real-time data including for the workload from computing devices associated with, (Breternitz, par0086 teaches data monitor configurator 82 includes processor(s) 22 executing a data monitoring configuration code module and is operative to configure monitoring tools that monitor performance data real-time during execution of the workload and collect data, as described herein with respect to FIGS. 26-29. Data aggregator 84 includes processor(s) 22 executing a data aggregation code module and is operative to collect and aggregate the performance data from each node 16 and to generate logs, statistics, graphs, and other representations of the data, as described herein with respect to FIGS. 30 and 31).
a size of data processed (Breternitz, par0097 teaches the workload container module when executed by each node 16 is operative to coordinate execution of the workload on the cluster of nodes 14 based on the modified operational parameter. In one embodiment, the operational parameter includes a memory buffer size for a read/write operation, a size of a data block transferred during a read/write operation [a size of data processed], a number of data blocks stored in the memory 42 of each node 16, a number of processing threads of each node 16 allocated for processing requests for the file system 55, and/or a number of data streams to merge when sorting data).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of aggregating real-time data for the workload, the real-time data including for the workload from computing devices associated with, a size of data processed, as taught by Breternitz in the method of Mourtada and Shaabana, so cloud computing systems provide for the delivery of computing capacity and storage capacity as a service to end users, tasks are distributed across multiple nodes and nodes operate to share processing of the workload see Breternitz par0003-0004.

          Li however discloses the request includes data to process utilizing the workload; and wherein the data size is a size associated with the data included within the request that is added to the workload. (Li, par0083 teaches as depicted in FIG. 8, at step 800 a user submits a job, e.g., via the job submission portal. The request typically includes various identifying characteristics for the workload, such as data size, desired execution time, and other data that might impact anticipated processing of the workload. At step 802, a request (asking for the provisioning details of the GPU(s) to handle the workload) is sent to the GPU-aware data analytic platform 704, where it is picked up by the GPU sizing module 712. At step 804, the GPU sizing component 712 checks the workload database 722 to determine whether the workload that is the subject of the current request is similar to (or shares other given characteristics) to one or more of the workloads that have been previously processed. The workload profile(s) stored in the workload database 722 may be used to facilitate this comparison. In other words, preferably the system takes advantage of prior workload executions to find a “good fit” (of GPU type and size) for the workload associated with the request at issue. Step 804 may also include the GPU sizing component 712 carrying out test runs to decide whether the workload (associated with the new request) is GPU-friendly).
             Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the request includes data to process utilizing the workload; and wherein the data size is a 

As per claim 8. A computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: (Mourtada, par0064, 0069 teaches FIG. 8 illustrates an example computer program product 800 that is arranged in accordance with at least some examples of the present disclosure. Program product 800 may include a signal bearing medium 802. Signal bearing medium 802 may include one or more machine-readable instructions 804, which, if executed by one or more processors, may operatively enable a computing device to provide the functionality described above with respect to FIG. 6. Example computer storage media may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other data).
program instructions to identify a request, wherein processing resources of a first network accessible computing system, located at a first geographic location, are allocated to execute the identified request; (Mourtada, par0024 teaches as will be described in detail, in illustrated example of FIG. 1, received proximate location information of the transaction resource may be graphically displayed on display device 105. Additionally, indication to locate the transaction resource may be received via user interface 110. Further, apparatus 100 may be enabled to transmit the request to locate the transaction resource along with geographic location information via TX/RX module 120).
program instructions to determine parameters for executing the identified request: (Mourtada, par0031 teaches as will be described in more detail, together, components illustrated in the one example of FIG. 2 may work together to facilitate signal bearing medium 215 to include stored machine-readable instructions, which when executed by processor 210, may operatively enable apparatus 200 to receive, via TX/RX module 205, a request to locate a transaction resource, the request including geographic location information of an origination of the request. A determination may be made if the geographic location information is within a predetermined geographic area based, at least in part, on the transaction resource. If it is determined that the geographic location information is within the predetermined geographic area, a determination may be made whether the received request is within a predetermined time span based, at least in part, on the transaction resource. If it is determined that the received request is within the predetermined time span, a proximate geographic location information of the transaction resource may be transmitted, via TX/RX module 205, to the origination of the request).
located at a first geographic location, program instructions to determine an originating geographic location of the identified request, wherein the originating geographic location is a second geographic location; the first geographic location, the second geographic location, located at the second geographic location (Mourtada, par0039 teaches continuing to refer to FIG. 3, and in particular, the example of the transaction resource of ticket vendor, mobile phone may receive a proximate geographic location [first geographic location] information of various ticket vendors offering qualifying run tickets, the received proximate location information of the ticket vendors may be based [determining], at least in part, on a geographic location information of the mobile phone [second geographic location] and a predetermined time span corresponding to the transaction resource).
program instructions to determine, executing the identified request; (Mourtada, par0031 teaches as will be described in more detail, together, components illustrated in the one example of FIG. 2 may work together to facilitate signal bearing medium 215 to include stored machine-readable instructions, which when executed by processor 210, may operatively enable apparatus 200 to receive, via TX/RX module 205, a request to locate a transaction resource, the request including geographic location information of an origination of the request. A determination may be made if the geographic location information is within a predetermined geographic area based, at least in part, on the transaction resource. If it is determined that the geographic location information is within the predetermined geographic area, a determination may be made whether the received request is within a predetermined time span based, at least in part, on the transaction resource. If it is determined that the received request is within the predetermined time span, a proximate geographic location information of the transaction resource may be transmitted, via TX/RX module 205, to the origination of the request).
a data size corresponding to (Mourtada, par0043 teaches FIG. 3. for one example, received proximate geographic location information may include information to facilitate generation of a graphical representation of a table listing various transaction resources and their relative distances without including information as to relative positions (i.e., without proximity map 310). In yet another example, received proximate geographic location information may include information to facilitate generation of a text-based display (i.e., a display communicatively coupled to the mobile device may be less sophisticated or received proximate geographic location information may be at reduced data [a data size corresponding to]).
          Mourtada does not explicitly discloses to process data associated with a workload, and the corresponding workload, real-time usage data, program instructions to identify a second network accessible computing system, and program instructions to determine whether to relocate at least a portion of processing resources allocated to execute the identified request and the corresponding workload from the first network accessible computing system to the second network accessible computing system, based on the aggregated real-time usage data.
          Shaabana however discloses to process data associated with a workload, and the corresponding workload (Shaabana, par0035 teaches the neural network load analyzer 204 can generate a usage prediction for a given set of workloads 233, or a tenant environment 230, by analyzing the usage data 213 of the workloads 233).
real-time usage data (Shaabana, par0034 teaches the usage data 213 represents current or real-time usage obtained from the tenant environment 230 that can be used to generate usage predictions by the neural network load analyzer 204).
program instructions to identify a second network accessible computing system, and program instructions to determine whether to relocate at least a portion of processing (Shaabana, par0039 - 0043. Par0042-0043 teaches at step 303, the autoscaler 208 can generate resource allocation decisions from the usage predictions and provide the resource allocation decisions to the cloud management platform 203. The autoscaler 208 can generate resource allocation decisions by determining whether the current CPU, memory, storage, or network allocations for a set of workloads 233 should be increased or decreased in response to the usage predictions generated by the neural network model. At step 309, the autoscaler 208 can poll the neural network load analyzer 204 for a usage prediction with which changes to resource allocation can be made by the autoscaler 208. At step 305, the cloud management platform 203 can provide the resource allocation decisions generated by the autoscaler 208 to the tenant environment 230. The cloud management platform 203 can relocate one or more of the set of workloads 233 within the tenant environment 230). [Examiner note - see Fig.1 and par0015-0018, and par0027 for tenant environment 230, hosts 118, racks 103 and network 112).
based on the aggregated real-time usage data (Shaabana, par0054 teaches at step 503, the validator 206 can obtain data characterizing the actual demand placed on the set of workloads 233. The actual demand data is associated with the actual CPU, memory, storage, or network usage of the set of workloads 233 resulting from real world usage of a system implemented by the workloads 233. The actual demand data [the aggregated real-time usage data] can be streamed in real-time to the validator from the cloud management platform 203 or the tenant environment 230).

          Mourtada and Shaabana do not explicitly disclose aggregating real-time data for the workload, the real-time data including, for the workload from computing devices associated with, a size of data processed.
          Breternitz however discloses aggregating real-time data for the workload, the real-time data including, for the workload from computing devices associated with, (Breternitz, par0086 teaches data monitor configurator 82 includes processor(s) 22 executing a data monitoring configuration code module and is operative to configure monitoring tools that monitor performance data real-time during execution of the workload and collect data, as described herein with respect to FIGS. 26-29. Data aggregator 84 includes processor(s) 22 executing a data aggregation code module and is operative to collect and aggregate the performance data from each node 16 and to generate logs, statistics, graphs, and other representations of the data, as described herein with respect to FIGS. 30 and 31).
a size of data processed (Breternitz, par0097 teaches the workload container module when executed by each node 16 is operative to coordinate execution of the workload on the cluster of nodes 14 based on the modified operational parameter. In one embodiment, the operational parameter includes a memory buffer size for a read/write operation, a size of a data block transferred during a read/write operation [a size of data processed], a number of data blocks stored in the memory 42 of each node 16, a number of processing threads of each node 16 allocated for processing requests for the file system 55, and/or a number of data streams to merge when sorting data).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of aggregating real-time data for the workload, the real-time data including, for the workload from computing devices associated with, a size of data processed, as taught by Breternitz in the computer program product of Mourtada and Shaabana, so cloud computing systems provide for the delivery of computing capacity and storage capacity as a service to end users, tasks are distributed across multiple nodes and nodes operate to share processing of the workload see Breternitz par0003-0004.
          Mourtada, Shaabana and Breternitz do not explicitly disclose the request includes data to process utilizing the workload; and wherein the data size is a size associated with the data included within the request that is added to the workload.
          Li however discloses the request includes data to process utilizing the workload; and wherein the data size is a size associated with the data included within the request (Li, par0083 teaches as depicted in FIG. 8, at step 800 a user submits a job, e.g., via the job submission portal. The request typically includes various identifying characteristics for the workload, such as data size, desired execution time, and other data that might impact anticipated processing of the workload. At step 802, a request (asking for the provisioning details of the GPU(s) to handle the workload) is sent to the GPU-aware data analytic platform 704, where it is picked up by the GPU sizing module 712. At step 804, the GPU sizing component 712 checks the workload database 722 to determine whether the workload that is the subject of the current request is similar to (or shares other given characteristics) to one or more of the workloads that have been previously processed. The workload profile(s) stored in the workload database 722 may be used to facilitate this comparison. In other words, preferably the system takes advantage of prior workload executions to find a “good fit” (of GPU type and size) for the workload associated with the request at issue. Step 804 may also include the GPU sizing component 712 carrying out test runs to decide whether the workload (associated with the new request) is GPU-friendly).
             Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the request includes data to process utilizing the workload; and wherein the data size is a size associated with the data included within the request that is added to the workload, as taught by Li in the computer program product of Mourtada, Shaabana and Breternitz, so cloud computing significantly reduces IT costs and complexities while improving workload optimization and service delivery, an application instance is hosted and made available from Internet-based resources that are accessible, see Li par0004.
As per claim 14. A computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: (Mourtada, par0003 teaches the present disclosure describes example methods, apparatus, and systems related to locating transient transaction resources. Such an apparatus may include a user interface, module, a global positioning system (GPS) module, a transmitter module, a receiver module, a display device, a processor, and a signal bearing medium. The processor may be communicatively coupled to the user interface, the GPS module, the transmitter module, the receiver module, and the display device. The signal bearing medium may comprise machine-readable instructions stored thereon, which, if executed by the processor, may operatively enable a computing device to receive an indication to locate a transaction resource, responsive to the received indication, may transmit a request to locate the transaction resource to a transaction resource facilitator, and may receive a proximate geographic location information of the transaction resource).
program instructions to identify a request, wherein processing resources of a first network accessible computing system, are allocated to execute the identified request; (Mourtada, par0024 teaches as will be described in detail, in illustrated example of FIG. 1, received proximate location information of the transaction resource may be graphically displayed on display device 105. Additionally, indication to locate the transaction resource may be received via user interface 110. Further, apparatus 100 may be enabled to transmit the request to locate the transaction resource along with geographic location information via TX/RX module 120).
(Mourtada, par0031 teaches as will be described in more detail, together, components illustrated in the one example of FIG. 2 may work together to facilitate signal bearing medium 215 to include stored machine-readable instructions, which when executed by processor 210, may operatively enable apparatus 200 to receive, via TX/RX module 205, a request to locate a transaction resource, the request including geographic location information of an origination of the request. A determination may be made if the geographic location information is within a predetermined geographic area based, at least in part, on the transaction resource. If it is determined that the geographic location information is within the predetermined geographic area, a determination may be made whether the received request is within a predetermined time span based, at least in part, on the transaction resource. If it is determined that the received request is within the predetermined time span, a proximate geographic location information of the transaction resource may be transmitted, via TX/RX module 205, to the origination of the request).
located at a first geographic location, program instructions to determine an originating geographic location of the identified request, wherein the originating geographic location is a second geographic location; the first geographic location, the second geographic location, located at the second geographic location (Mourtada, par0039 teaches continuing to refer to FIG. 3, and in particular, the example of the transaction resource of ticket vendor, mobile phone may receive a proximate geographic location [first geographic location] information of various ticket vendors offering qualifying run tickets, the received proximate location information of the ticket vendors may be based [determining], at least in part, on a geographic location information of the mobile phone [second geographic location] and a predetermined time span corresponding to the transaction resource).
program instructions to determine, executing the identified request; (Mourtada, par0031 teaches as will be described in more detail, together, components illustrated in the one example of FIG. 2 may work together to facilitate signal bearing medium 215 to include stored machine-readable instructions, which when executed by processor 210, may operatively enable apparatus 200 to receive, via TX/RX module 205, a request to locate a transaction resource, the request including geographic location information of an origination of the request. A determination may be made if the geographic location information is within a predetermined geographic area based, at least in part, on the transaction resource. If it is determined that the geographic location information is within the predetermined geographic area, a determination may be made whether the received request is within a predetermined time span based, at least in part, on the transaction resource. If it is determined that the received request is within the predetermined time span, a proximate geographic location information of the transaction resource may be transmitted, via TX/RX module 205, to the origination of the request).
a data size corresponding to (Mourtada, par0043 teaches FIG. 3. for one example, received proximate geographic location information may include information to facilitate generation of a graphical representation of a table listing various transaction resources and their relative distances without including information as to relative positions (i.e., without proximity map 310). In yet another example, received proximate geographic location information may include information to facilitate generation of a text-based display (i.e., a display communicatively coupled to the mobile device may be less sophisticated or received proximate geographic location information may be at reduced data [a data size corresponding to]).
          Mourtada does not explicitly discloses to process data associated with a workload, and the corresponding workload, real-time usage data, program instructions to identify a second network accessible computing system, and program instructions to determine whether to relocate at least a portion of processing resources allocated to execute the identified request and the corresponding workload from the first network accessible computing system to the second network accessible computing system, based on the aggregated real-time usage data.
          Shaabana however discloses to process data associated with a workload, and the corresponding workload (Shaabana, par0035 teaches the neural network load analyzer 204 can generate a usage prediction for a given set of workloads 233, or a tenant environment 230, by analyzing the usage data 213 of the workloads 233).
real-time usage data (Shaabana, par0034 teaches the usage data 213 represents current or real-time usage obtained from the tenant environment 230 that can be used to generate usage predictions by the neural network load analyzer 204).
program instructions to identify a second network accessible computing system, and program instructions to determine whether to relocate at least a portion of processing resources allocated to execute the identified request and the corresponding workload from the first network accessible computing system to the second network accessible computing system (Shaabana, par0039 - 0043. Par0042-0043 teaches at step 303, the autoscaler 208 can generate resource allocation decisions from the usage predictions and provide the resource allocation decisions to the cloud management platform 203. The autoscaler 208 can generate resource allocation decisions by determining whether the current CPU, memory, storage, or network allocations for a set of workloads 233 should be increased or decreased in response to the usage predictions generated by the neural network model. At step 309, the autoscaler 208 can poll the neural network load analyzer 204 for a usage prediction with which changes to resource allocation can be made by the autoscaler 208. At step 305, the cloud management platform 203 can provide the resource allocation decisions generated by the autoscaler 208 to the tenant environment 230. The cloud management platform 203 can relocate one or more of the set of workloads 233 within the tenant environment 230). [Examiner note - see Fig.1 and par0015-0018, and par0027 for tenant environment 230, hosts 118, racks 103 and network 112).
based on the aggregated real-time usage data (Shaabana, par0054 teaches at step 503, the validator 206 can obtain data characterizing the actual demand placed on the set of workloads 233. The actual demand data is associated with the actual CPU, memory, storage, or network usage of the set of workloads 233 resulting from real world usage of a system implemented by the workloads 233. The actual demand data [the aggregated real-time usage data] can be streamed in real-time to the validator from the cloud management platform 203 or the tenant environment 230).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of to process data associated with a workload, and the corresponding workload, real-time usage data, program instructions to identify a second network accessible computing system, and program instructions to determine whether to relocate at least a portion of 
          Mourtada and Shaabana do not explicitly disclose program instructions to aggregating real-time data for the workload, the real-time data including for the workload from computing devices associated with, a size of data processed.
          Breternitz however discloses program instructions to aggregating real-time data for the workload, the real-time data including for the workload from computing devices associated with, (Breternitz, par0086 teaches data monitor configurator 82 includes processor(s) 22 executing a data monitoring configuration code module and is operative to configure monitoring tools that monitor performance data real-time during execution of the workload and collect data, as described herein with respect to FIGS. 26-29. Data aggregator 84 includes processor(s) 22 executing a data aggregation code module and is operative to collect and aggregate the performance data from each node 16 and to generate logs, statistics, graphs, and other representations of the data, as described herein with respect to FIGS. 30 and 31).
a size of data processed (Breternitz, par0097 teaches the workload container module when executed by each node 16 is operative to coordinate execution of the workload on the cluster of nodes 14 based on the modified operational parameter. In one embodiment, the operational parameter includes a memory buffer size for a read/write operation, a size of a data block transferred during a read/write operation [a size of data processed], a number of data blocks stored in the memory 42 of each node 16, a number of processing threads of each node 16 allocated for processing requests for the file system 55, and/or a number of data streams to merge when sorting data).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of program instructions to aggregating real-time data for the workload, the real-time data including for the workload from computing devices associated with, a size of data processed, as taught by Breternitz in the system of Mourtada and Shaabana, so cloud computing systems provide for the delivery of computing capacity and storage capacity as a service to end users, tasks are distributed across multiple nodes and nodes operate to share processing of the workload see Breternitz par0003-0004.
          Mourtada, Shaabana and Breternitz do not explicitly disclose the request includes data to process utilizing the workload; and wherein the data size is a size associated with the data included within the request that is added to the workload.
          Li however discloses the request includes data to process utilizing the workload; and wherein the data size is a size associated with the data included within the request that is added to the workload. (Li, par0083 teaches as depicted in FIG. 8, at step 800 a user submits a job, e.g., via the job submission portal. The request typically includes various identifying characteristics for the workload, such as data size, desired execution time, and other data that might impact anticipated processing of the workload. At step 802, a request (asking for the provisioning details of the GPU(s) to handle the workload) is sent to the GPU-aware data analytic platform 704, where it is picked up by the GPU sizing module 712. At step 804, the GPU sizing component 712 checks the workload database 722 to determine whether the workload that is the subject of the current request is similar to (or shares other given characteristics) to one or more of the workloads that have been previously processed. The workload profile(s) stored in the workload database 722 may be used to facilitate this comparison. In other words, preferably the system takes advantage of prior workload executions to find a “good fit” (of GPU type and size) for the workload associated with the request at issue. Step 804 may also include the GPU sizing component 712 carrying out test runs to decide whether the workload (associated with the new request) is GPU-friendly).
             Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the request includes data to process utilizing the workload; and wherein the data size is a size associated with the data included within the request that is added to the workload, as taught by Li in the computer system of Mourtada, Shaabana and Breternitz, so cloud computing significantly reduces IT costs and complexities while improving workload optimization and service delivery, an application instance is hosted and made available from Internet-based resources that are accessible, see Li par0004.

As per claim 21. Mourtada, Shaabana, Breternitz and Li disclose the method of claim 1.

          Shaabana however discloses wherein the aggregated real-time usage data for the workload includes the size of data processed for the workload over a defined period of time (Shaabana, par0037-0038 teaches the validator 206 can calculate a similarity measure between the actual demand being placed on the set of workloads 233 and the usage prediction generated by the neural network load analyzer 204 over a given period of time. The validator 206 can utilize a dynamic time warping (DTW) signal processing algorithm to measure the similarity between the actual demand [size of data processed] over a period of time and the usage predictions generated by the neural network load analyzer 204 over the same period of time. If the difference between the actual demand of the set of workloads 233 and the usage prediction is greater than a threshold, an administrator can be alerted or the usage prediction can be deemed invalid until the neural network load analyzer 204 is further trained with additional training data 211. The validator 206 can facilitate retraining of the neural network model used by the neural network load analyzer 204 can input the data characterizing the actual demand placed on the set of workloads 233 into the neural network load analyzer 204 to retrain the neural network model. In this way, a feedback loop can be established that retrains the neural network model based upon real-time demand data associated with the workloads 233).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of and 

As per claim 22. Mourtada, Shaabana, Breternitz and Li disclose the computer program product of claim 8.
          Mourtada does not explicitly discloses wherein the aggregated real-time usage data for the workload includes the size of data processed for the workload over a defined period of time.
          Shaabana however discloses wherein the aggregated real-time usage data for the workload includes the size of data processed for the workload over a defined period of time (Shaabana, par0037-0038 teaches the validator 206 can calculate a similarity measure between the actual demand being placed on the set of workloads 233 and the usage prediction generated by the neural network load analyzer 204 over a given period of time. The validator 206 can utilize a dynamic time warping (DTW) signal processing algorithm to measure the similarity between the actual demand [size of data processed] over a period of time and the usage predictions generated by the neural network load analyzer 204 over the same period of time. If the difference between the actual demand of the set of workloads 233 and the usage prediction is greater than a threshold, an administrator can be alerted or the usage prediction can be deemed invalid until the neural network load analyzer 204 is further trained with additional training data 211. The validator 206 can facilitate retraining of the neural network model used by the neural network load analyzer 204 can input the data characterizing the actual demand placed on the set of workloads 233 into the neural network load analyzer 204 to retrain the neural network model. In this way, a feedback loop can be established that retrains the neural network model based upon real-time demand data associated with the workloads 233).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of and the corresponding workload, an aggregated amount, request to process, as taught by Shaabana in the computer program product of Mourtada, so in hyper-converged infrastructure tasks are allocated to hardware that is capable of performing the allotted task, computing capacity can be allocated and balanced across machines that are aggregated into logical resource pools, see Shaabana par0001-0002.

Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mourtada in view of Shaabana, in view of Breternitz, further in view of Li, further in view of Chen (US20180219955A1) hereinafter Chen, and further in view of Baptist et al (US20170171105A1) hereinafter Baptist.

As per claim 2. Mourtada, Shaabana, Breternitz and Li disclose the method of claim 1.
          Mourtada further discloses from the second geographic location (Mourtada, par0039 teaches continuing to refer to FIG. 3, and in particular, the example of the transaction resource of ticket vendor, mobile phone may receive a proximate geographic location [first geographic location] information of various ticket vendors offering qualifying run tickets, the received proximate location information of the ticket vendors may be based, at least in part, on a geographic location information of the mobile phone [second geographic location] and a predetermined time span corresponding to the transaction resource).
          Mourtada does not explicitly discloses and the corresponding workload, an aggregated amount, request to process.
          Shaabana however discloses and the corresponding workload (Shaabana, par0035 teaches the neural network load analyzer 204 can generate a usage prediction for a given set of workloads 233, or a tenant environment 230, by analyzing the usage data 213 of the workloads 233).
an aggregated amount (Shaabana, par0054 teaches at step 503, the validator 206 can obtain data characterizing the actual demand placed on the set of workloads 233. The actual demand data is associated with the actual CPU, memory, storage, or network usage of the set of workloads 233 resulting from real world usage of a system implemented by the workloads 233. The actual demand data [an aggregated amount] can be streamed in real-time to the validator from the cloud management platform 203 or the tenant environment 230).
request to process (Shaabana, par0039 - 0043. Par0042-0043 teaches at step 303, the autoscaler 208 can generate resource allocation decisions from the usage predictions and provide the resource allocation decisions to the cloud management platform 203. The autoscaler 208 can generate resource allocation decisions by determining whether the current CPU, memory, storage, or network allocations for a set of workloads 233 should be increased or decreased in response to the usage predictions generated by the neural network model. At step 309, the autoscaler 208 can poll the neural network load analyzer 204 for a usage prediction with which changes to resource allocation can be made by the autoscaler 208).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of and the corresponding workload, an aggregated amount, request to process, as taught by Shaabana in the method of Mourtada, so in hyper-converged infrastructure tasks are allocated to hardware that is capable of performing the allotted task, computing capacity can be allocated and balanced across machines that are aggregated into logical resource pools, see Shaabana par0001-0002.
          Mourtada, Shaabana, Breternitz and Li do not explicitly disclose wherein determining whether to relocate at least a portion of processing resources allocated to execute the identified request from the first network accessible computing system to the second network accessible computing system, further comprises: relocating, by one or more processors, an allocation of at least a portion of processing resources from the first network accessible computing system to the second network accessible computing system.
          Chen however discloses wherein determining whether to relocate at least a portion of processing resources allocated to execute the identified request from the first network accessible computing system to the second network accessible computing system, further comprises: relocating, by one or more processors, an allocation of at least a portion of processing resources from the first network accessible computing (Chen, par0034 teaches the request from the client device 102 may be redirected to the second data center 114 that may provide the client device 102 a higher QoS for the request than the first data center 112. The server 104 may relocate the resources of the first data center 112 so that the first data center 112 has an increased resource availability to handle subsequent requests from the client device 102 or other devices. For example, the server 104 may adjust the resources of the first data center 112, so that to the geographically closest first data center 112 has the resources to respond to the request at the threshold QoS level).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein determining whether to relocate at least a portion of processing resources allocated to execute the identified request from the first network accessible computing system to the second network accessible computing system, further comprises: 
relocating, by one or more processors, an allocation of at least a portion of processing resources from the first network accessible computing system to the second network accessible computing system, as taught by Chen in the method of Mourtada, Shaabana, Breternitz and Li, so a network management system may be used to balance an allocation of the network resources across the multiple users in a network, see Chen par002.
          Mourtada, Shaabana, Breternitz, Li and Chen do not explicitly disclose in response to determining that an amount of data processing on data received; meets a threshold condition.
(Baptist, par0063 teaches the determining may be based on one or more of comparing an amount of data received to a data threshold, a partial task type, task execution resource availability, and a task schedule. For example, the processing module determines to execute the partial task when data of the received slices can be processed in accordance with a partial task. When the processing module determines not to execute the partial task, the processing module determines whether more slices are expected. The determining may be based on one or more of a contiguous data size indicator, a query, a lookup, and a number of bytes received so far).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of in response to determining that an amount of data processing on data received; meets a threshold condition, as taught by Baptist in the method of Mourtada, Shaabana, Breternitz, Li and Chen, so in addition to cloud computing, a computer may use “cloud storage” as part of its memory system to store files, applications, etc., see Baptist par008.

As per claim 9. Mourtada, Shaabana, Breternitz and Li disclose the computer program product of claim 8.
          Mourtada further discloses second geographic location (Mourtada, par0039 teaches continuing to refer to FIG. 3, and in particular, the example of the transaction resource of ticket vendor, mobile phone may receive a proximate geographic location [first geographic location] information of various ticket vendors offering qualifying run tickets, the received proximate location information of the ticket vendors may be based [determining], at least in part, on a geographic location information of the mobile phone [second geographic location] and a predetermined time span corresponding to the transaction resource).
          Mourtada does not explicitly discloses and the corresponding workload, an aggregated amount, request to process.
          Shaabana however discloses and the corresponding workload (Shaabana, par0035 teaches the neural network load analyzer 204 can generate a usage prediction for a given set of workloads 233, or a tenant environment 230, by analyzing the usage data 213 of the workloads 233).
an aggregated amount (Shaabana, par0054 teaches at step 503, the validator 206 can obtain data characterizing the actual demand placed on the set of workloads 233. The actual demand data is associated with the actual CPU, memory, storage, or network usage of the set of workloads 233 resulting from real world usage of a system implemented by the workloads 233. The actual demand data [an aggregated amount] can be streamed in real-time to the validator from the cloud management platform 203 or the tenant environment 230).
request to process (Shaabana, par0039 - 0043. Par0042-0043 teaches at step 303, the autoscaler 208 can generate resource allocation decisions from the usage predictions and provide the resource allocation decisions to the cloud management platform 203. The autoscaler 208 can generate resource allocation decisions by determining whether the current CPU, memory, storage, or network allocations for a set of workloads 233 should be increased or decreased in response to the usage predictions generated by the neural network model. At step 309, the autoscaler 208 can poll the neural network load analyzer 204 for a usage prediction with which changes to resource allocation can be made by the autoscaler 208).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of and the corresponding workload, an aggregated amount, request to process, as taught by Shaabana in the computer program product of Mourtada, so in hyper-converged infrastructure tasks are allocated to hardware that is capable of performing the allotted task, computing capacity can be allocated and balanced across machines that are aggregated into logical resource pools, see Shaabana par0001-0002.
          Mourtada, Shaabana, Breternitz and Li do not explicitly disclose wherein the program instructions to determine whether to relocate at least a portion of processing resources allocated to execute the identified request from the first network accessible computing system to the second network accessible computing system, further comprise program instructions to: relocate an allocation of at least a portion of processing resources from the first network accessible computing system to the second network accessible computing system.
          Chen however discloses wherein the program instructions to determine whether to relocate at least a portion of processing resources allocated to execute the identified request from the first network accessible computing system to the second network accessible computing system, further comprise program instructions to: relocate an allocation of at least a portion of processing resources from the first network accessible (Chen, par0034 teaches the request from the client device 102 may be redirected to the second data center 114 that may provide the client device 102 a higher QoS for the request than the first data center 112. The server 104 may relocate the resources of the first data center 112 so that the first data center 112 has an increased resource availability to handle subsequent requests from the client device 102 or other devices. For example, the server 104 may adjust the resources of the first data center 112, so that to the geographically closest first data center 112 has the resources to respond to the request at the threshold QoS level).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the program instructions to determine whether to relocate at least a portion of processing resources allocated to execute the identified request from the first network accessible computing system to the second network accessible computing system, further comprise program instructions to: relocate an allocation of at least a portion of processing resources from the first network accessible computing system to the second network accessible computing system, as taught by Chen in the computer program product of Mourtada, Shaabana, Breternitz and Li, so a network management system may be used to balance an allocation of the network resources across the multiple users in a network, see Chen par002.
          Mourtada, Shaabana, Breternitz, Li and Chen do not explicitly disclose in response to determining that an amount of data processing on data received; meets a threshold condition.
(Baptist, par0063 teaches the determining may be based on one or more of comparing an amount of data received to a data threshold, a partial task type, task execution resource availability, and a task schedule. For example, the processing module determines to execute the partial task when data of the received slices can be processed in accordance with a partial task. When the processing module determines not to execute the partial task, the processing module determines whether more slices are expected. The determining may be based on one or more of a contiguous data size indicator, a query, a lookup, and a number of bytes received so far).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of in response to determining that an amount of data processing on data received; meets a threshold condition, as taught by Baptist in the computer program product of Mourtada, Shaabana, Breternitz, Li and Chen, so in addition to cloud computing, a computer may use “cloud storage” as part of its memory system to store files, applications, etc., see Baptist par008.

As per claim 15. Mourtada, Shaabana, Breternitz and Li disclose the computer system of claim 14.
          Mourtada further discloses second geographic location (Mourtada, par0039 teaches continuing to refer to FIG. 3, and in particular, the example of the transaction resource of ticket vendor, mobile phone may receive a proximate geographic location [first geographic location] information of various ticket vendors offering qualifying run tickets, the received proximate location information of the ticket vendors may be based [determining], at least in part, on a geographic location information of the mobile phone [second geographic location] and a predetermined time span corresponding to the transaction resource).
          Mourtada does not explicitly discloses and the corresponding workload, an aggregated amount, request to process.
          Shaabana however discloses and the corresponding workload (Shaabana, par0035 teaches the neural network load analyzer 204 can generate a usage prediction for a given set of workloads 233, or a tenant environment 230, by analyzing the usage data 213 of the workloads 233).
an aggregated amount (Shaabana, par0054 teaches at step 503, the validator 206 can obtain data characterizing the actual demand placed on the set of workloads 233. The actual demand data is associated with the actual CPU, memory, storage, or network usage of the set of workloads 233 resulting from real world usage of a system implemented by the workloads 233. The actual demand data [an aggregated amount] can be streamed in real-time to the validator from the cloud management platform 203 or the tenant environment 230).
request to process (Shaabana, par0039 - 0043. Par0042-0043 teaches at step 303, the autoscaler 208 can generate resource allocation decisions from the usage predictions and provide the resource allocation decisions to the cloud management platform 203. The autoscaler 208 can generate resource allocation decisions by determining whether the current CPU, memory, storage, or network allocations for a set of workloads 233 should be increased or decreased in response to the usage predictions generated by the neural network model. At step 309, the autoscaler 208 can poll the neural network load analyzer 204 for a usage prediction with which changes to resource allocation can be made by the autoscaler 208).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of and the corresponding workload, an aggregated amount, request to process, as taught by Shaabana in the system of Mourtada, so in hyper-converged infrastructure tasks are allocated to hardware that is capable of performing the allotted task, computing capacity can be allocated and balanced across machines that are aggregated into logical resource pools, see Shaabana par0001-0002.
          Mourtada, Shaabana, Breternitz and Li do not explicitly disclose wherein the program instructions to determine whether to relocate at least a portion of processing resources allocated to execute the identified request from the first network accessible computing system to the second network accessible computing system, further comprise program instructions to:  relocate an allocation of at least a portion of processing resources from the first network accessible computing system to the second network accessible computing system.
          Chen however discloses wherein the program instructions to determine whether to relocate at least a portion of processing resources allocated to execute the identified request from the first network accessible computing system to the second network accessible computing system, further comprise program instructions to:  relocate an allocation of at least a portion of processing resources from the first network accessible (Chen, par0034 teaches the request from the client device 102 may be redirected to the second data center 114 that may provide the client device 102 a higher QoS for the request than the first data center 112. The server 104 may relocate the resources of the first data center 112 so that the first data center 112 has an increased resource availability to handle subsequent requests from the client device 102 or other devices. For example, the server 104 may adjust the resources of the first data center 112, so that to the geographically closest first data center 112 has the resources to respond to the request at the threshold QoS level).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the program instructions to determine whether to relocate at least a portion of processing resources allocated to execute the identified request from the first network accessible computing system to the second network accessible computing system, further comprise program instructions to:  relocate an allocation of at least a portion of processing resources from the first network accessible computing system to the second network accessible computing system, as taught by Chen in the computer system of Mourtada, Shaabana, Breternitz and Li, so a network management system may be used to balance an allocation of the network resources across the multiple users in a network, see Chen par002.
          Mourtada, Shaabana, Breternitz, Li and Chen do not explicitly in response to determining that an amount of data processing on data received; meets a threshold condition.
(Baptist, par0063 teaches the determining may be based on one or more of comparing an amount of data received to a data threshold, a partial task type, task execution resource availability, and a task schedule. For example, the processing module determines to execute the partial task when data of the received slices can be processed in accordance with a partial task. When the processing module determines not to execute the partial task, the processing module determines whether more slices are expected. The determining may be based on one or more of a contiguous data size indicator, a query, a lookup, and a number of bytes received so far).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of in response to determining that an amount of data processing on data received; meets a threshold condition, as taught by Baptist in the computer system of Mourtada, Shaabana, Breternitz, Li and Chen, so in addition to cloud computing, a computer may use “cloud storage” as part of its memory system to store files, applications, etc., see Baptist par008.

Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mourtada in view of Shaabana, in view of Breternitz, further in view of Li, further in view of Chen, and further in view of Asahara et al. (US20140188451A1) hereinafter Asahara
.
As per claim 3. Mourtada, Shaabana, Breternitz and Li disclose the method of claim 1.
 (Mourtada, par0035 teaches processor 210 may include a wide variety of processors such as, but limited to, a computer, a microprocessor, a microcontroller, a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), a sequestered thread or a core of a multi-core/multi-threaded microprocessor or a combination thereof).
          Mourtada does not explicitly discloses and the corresponding workload, aggregated data.
          Shaabana however discloses and the corresponding workload (Shaabana, par0035 teaches the neural network load analyzer 204 can generate a usage prediction for a given set of workloads 233, or a tenant environment 230, by analyzing the usage data 213 of the workloads 233).
aggregated data (Shaabana, par0054 teaches at step 503, the validator 206 can obtain data characterizing the actual demand placed on the set of workloads 233. The actual demand data is associated with the actual CPU, memory, storage, or network usage of the set of workloads 233 resulting from real world usage of a system implemented by the workloads 233. The actual demand data [aggregated data] can be streamed in real-time to the validator from the cloud management platform 203 or the tenant environment 230).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of and the corresponding workload, aggregated data, as taught by Shaabana in the method of Mourtada, so in hyper-converged infrastructure tasks are allocated to hardware that is capable of performing the allotted task, computing capacity can be allocated and 
          Mourtada, Shaabana, Breternitz and Li do not explicitly disclose in response to determining to relocate at least a portion of processing resources allocated to execute the identified request from the first network accessible computing system to the second network accessible computing system, reallocating, processing resources that are allocated to execute the request between the first network accessible computing system and the second network accessible computing system.
          Chen however discloses in response to determining to relocate at least a portion of processing resources allocated to execute the identified request from the first network accessible computing system to the second network accessible computing system, reallocating, processing resources that are allocated to execute the request between the first network accessible computing system and the second network accessible computing system. (Chen, par0034 teaches the request from the client device 102 may be redirected to the second data center 114 that may provide the client device 102 a higher QoS for the request than the first data center 112. The server 104 may relocate the resources of the first data center 112 so that the first data center 112 has an increased resource availability to handle subsequent requests from the client device 102 or other devices. For example, the server 104 may adjust the resources of the first data center 112, so that to the geographically closest first data center 112 has the resources to respond to the request at the threshold QoS level).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of in 
          Mourtada, Shaabana, Breternitz, Li and Chen do not explicitly disclose a ratio of data processing amounts for the first network accessible computing system relative to the second network accessible computing system.
          Asahara however discloses a ratio of data processing amounts for the first network accessible computing system relative to the second network accessible computing system; (Asahara, par0349 teaches the processing allocation unit 303 specifies the size of the partial data corresponding to information which shows a partial data acquired in Step S406-3-1, in information stored in the data location storing unit 3070. The processing allocation unit 303 divides the partial data by the ratio of the unit processing amount for each piece of data element specified by data-flow information which includes a node representing the partial data in a route. For example, it is assumed that both of the first route information and the second route information are route information including a node representing a certain partial data, and the unit processing amount for the first route information is 100 MB/s, and the unit processing amount for the second route information is 50 MB/s. In addition, it is assumed that the size of the processed partial data is 300 MB. In this case, a partial data is divided into data (data 1) of 200 MB and data ( data 2) of 100 MB based on the ratio (2:1) of the unit processing amount of the first route information and the unit processing amount of the second route information. The information indicating data 1 and the information indicating data 2 are the reception data specification information shown in FIG. 10. The processing allocation unit 303 associates the divided partial data (data 1) regarding the unit processing amount of the route information fj (the first route information, for example) with the data element (ek) regarding the route information fj. That is, the processing allocation unit 303 associates the data element which is included in the route shown by the first route information and data 1).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a ratio of data processing amounts for the first network accessible computing system relative to the second network accessible computing system, as taught by Asahara in the method of Mourtada, Shaabana, Breternitz, Li and Chen, so a distributed system in a plurality of computers determines communication routes of all data by determining an available calculation server which is nearest neighbor to a computer storing each data, sequentially, see Asahara par002.

As per claim 10. Mourtada, Shaabana, Breternitz and Li disclose the computer program product of claim 8.
          Mourtada further discloses comprising program instructions, stored on the one or more computer readable storage media, to (Mourtada, par0035 teaches processor 210 may include a wide variety of processors such as, but limited to, a computer, a microprocessor, a microcontroller, a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), a sequestered thread or a core of a multi-core/multi-threaded microprocessor or a combination thereof).
          Mourtada does not explicitly discloses and the corresponding workload, aggregated data.
          Shaabana however discloses and the corresponding workload (Shaabana, par0035 teaches the neural network load analyzer 204 can generate a usage prediction for a given set of workloads 233, or a tenant environment 230, by analyzing the usage data 213 of the workloads 233).
aggregated data (Shaabana, par0054 teaches at step 503, the validator 206 can obtain data characterizing the actual demand placed on the set of workloads 233. The actual demand data is associated with the actual CPU, memory, storage, or network usage of the set of workloads 233 resulting from real world usage of a system implemented by the workloads 233. The actual demand data [aggregated data] can be streamed in real-time to the validator from the cloud management platform 203 or the tenant environment 230).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of and the corresponding workload, aggregated data, as taught by Shaabana in the computer program product of Mourtada, so in hyper-converged infrastructure tasks are allocated to hardware that is capable of performing the allotted task, computing capacity can be 
          Mourtada, Shaabana, Breternitz and Li do not explicitly disclose in response to determining to relocate at least a portion of processing resources allocated to execute the identified request from the first network accessible computing system to the second network accessible computing system, reallocate processing resources that are allocated to execute the request between the first network accessible computing system and the second network accessible computing system.
          Chen however discloses in response to determining to relocate at least a portion of processing resources allocated to execute the identified request from the first network accessible computing system to the second network accessible computing system, reallocate processing resources that are allocated to execute the request between the first network accessible computing system and the second network accessible computing system. (Chen, par0034 teaches the request from the client device 102 may be redirected to the second data center 114 that may provide the client device 102 a higher QoS for the request than the first data center 112. The server 104 may relocate the resources of the first data center 112 so that the first data center 112 has an increased resource availability to handle subsequent requests from the client device 102 or other devices. For example, the server 104 may adjust the resources of the first data center 112, so that to the geographically closest first data center 112 has the resources to respond to the request at the threshold QoS level).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of in 
          Mourtada, Shaabana, Breternitz, Li and Chen do not explicitly disclose determine a ratio of data processing amounts for the first network accessible computing system relative to the second network accessible computing system.
          Asahara however discloses determine a ratio of data processing amounts for the first network accessible computing system relative to the second network accessible computing system (Asahara, par0349 teaches the processing allocation unit 303 specifies the size of the partial data corresponding to information which shows a partial data acquired in Step S406-3-1, in information stored in the data location storing unit 3070. The processing allocation unit 303 divides the partial data by the ratio of the unit processing amount for each piece of data element specified by data-flow information which includes a node representing the partial data in a route. For example, it is assumed that both of the first route information and the second route information are route information including a node representing a certain partial data, and the unit processing amount for the first route information is 100 MB/s, and the unit processing amount for the second route information is 50 MB/s. In addition, it is assumed that the size of the processed partial data is 300 MB. In this case, a partial data is divided into data (data 1) of 200 MB and data ( data 2) of 100 MB based on the ratio (2:1) of the unit processing amount of the first route information and the unit processing amount of the second route information. The information indicating data 1 and the information indicating data 2 are the reception data specification information shown in FIG. 10. The processing allocation unit 303 associates the divided partial data (data 1) regarding the unit processing amount of the route information fj (the first route information, for example) with the data element (ek) regarding the route information fj. That is, the processing allocation unit 303 associates the data element which is included in the route shown by the first route information and data 1).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determine a ratio of data processing amounts for the first network accessible computing system relative to the second network accessible computing system, as taught by Asahara in the computer program product of Mourtada, Shaabana, Breternitz, Li and Chen, so a distributed system in a plurality of computers determines communication routes of all data by determining an available calculation server which is nearest neighbor to a computer storing each data, sequentially, see Asahara par002.

As per claim 16. Mourtada, Shaabana, Breternitz and Li disclose the computer system of claim 14.
          Mourtada further discloses comprising program instructions, stored on the computer readable storage media for execution by at least one of the one or more  (Mourtada, par0035 teaches processor 210 may include a wide variety of processors such as, but limited to, a computer, a microprocessor, a microcontroller, a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), a sequestered thread or a core of a multi-core/multi-threaded microprocessor or a combination thereof).
          Mourtada does not explicitly discloses and the corresponding workload, aggregated data.
          Shaabana however discloses and the corresponding workload (Shaabana, par0035 teaches the neural network load analyzer 204 can generate a usage prediction for a given set of workloads 233, or a tenant environment 230, by analyzing the usage data 213 of the workloads 233).
aggregated data (Shaabana, par0054 teaches at step 503, the validator 206 can obtain data characterizing the actual demand placed on the set of workloads 233. The actual demand data is associated with the actual CPU, memory, storage, or network usage of the set of workloads 233 resulting from real world usage of a system implemented by the workloads 233. The actual demand data [aggregated data] can be streamed in real-time to the validator from the cloud management platform 203 or the tenant environment 230).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of and the corresponding workload, aggregated data, as taught by Shaabana in the system of Mourtada, so in hyper-converged infrastructure tasks are allocated to hardware that is capable of performing the allotted task, computing capacity can be allocated and 
          Mourtada, Shaabana, Breternitz and Li do not explicitly disclose in response to determining to relocate at least a portion of processing resources allocated to execute the identified request from the first network accessible computing system to the second network accessible computing system, reallocate processing resources that are allocated to execute the request between the first network accessible computing system and the second network accessible computing system.
          Chen however discloses in response to determining to relocate at least a portion of processing resources allocated to execute the identified request from the first network accessible computing system to the second network accessible computing system, reallocate processing resources that are allocated to execute the request between the first network accessible computing system and the second network accessible computing system. (Chen, par0034 teaches the request from the client device 102 may be redirected to the second data center 114 that may provide the client device 102 a higher QoS for the request than the first data center 112. The server 104 may relocate the resources of the first data center 112 so that the first data center 112 has an increased resource availability to handle subsequent requests from the client device 102 or other devices. For example, the server 104 may adjust the resources of the first data center 112, so that to the geographically closest first data center 112 has the resources to respond to the request at the threshold QoS level).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of in 
          Mourtada, Shaabana, Breternitz, Li and Chen do not explicitly disclose determine a ratio of data processing amounts for the first network accessible computing system relative to the second network accessible computing system.
          Asahara however discloses determine a ratio of data processing amounts for the first network accessible computing system relative to the second network accessible computing system; (Asahara, par0349 teaches the processing allocation unit 303 specifies the size of the partial data corresponding to information which shows a partial data acquired in Step S406-3-1, in information stored in the data location storing unit 3070. The processing allocation unit 303 divides the partial data by the ratio of the unit processing amount for each piece of data element specified by data-flow information which includes a node representing the partial data in a route. For example, it is assumed that both of the first route information and the second route information are route information including a node representing a certain partial data, and the unit processing amount for the first route information is 100 MB/s, and the unit processing amount for the second route information is 50 MB/s. In addition, it is assumed that the size of the processed partial data is 300 MB. In this case, a partial data is divided into data (data 1) of 200 MB and data ( data 2) of 100 MB based on the ratio (2:1) of the unit processing amount of the first route information and the unit processing amount of the second route information. The information indicating data 1 and the information indicating data 2 are the reception data specification information shown in FIG. 10. The processing allocation unit 303 associates the divided partial data (data 1) regarding the unit processing amount of the route information fj (the first route information, for example) with the data element (ek) regarding the route information fj. That is, the processing allocation unit 303 associates the data element which is included in the route shown by the first route information and data 1).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determine a ratio of data processing amounts for the first network accessible computing system relative to the second network accessible computing system, as taught by Asahara in the computer system of Mourtada, Shaabana, Breternitz, Li and Chen, so a distributed system in a plurality of computers determines communication routes of all data by determining an available calculation server which is nearest neighbor to a computer storing each data, sequentially, see Asahara par002.

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mourtada in view of Shaabana, in view of Breternitz, further in view Li, and further in view of Madtha et al. (US20160371108A1) hereinafter Madtha.

As per claim 4. Mourtada, Shaabana, Breternitz and Li disclose the method of claim 1.
          Mourtada, Shaabana, Breternitz and Li do not explicitly disclose wherein the processing resources of the first network accessible computing system and the second network accessible computing system are selected from the group consisting of: virtual machines (VMs) and containers.
          Madtha however discloses wherein the processing resources of the first network accessible computing system and the second network accessible computing system are selected from the group consisting of: virtual machines (VMs) and containers. (Madtha, par0018 teaches the host 102 can incorporate a hypervisor 104 that can execute a first number of virtual machines 106-1, 106-2, . . . , 106-M that each include a container virtualization layer 107-1, 1072, . . . , 107-M respectively. The hypervisor 104 can execute a second number of virtual machines 106-3, 106-4, . . . , 106-N that do not specifically include a container virtualization layer. With respect to the virtual machines 106, the host 102 can be regarded as a virtual machine host. With respect to a container provisioned from a container image provided by a virtual machine (e.g., virtual machine 106-1) that includes a container virtualization layer (e.g., container virtualization layer 107-1), the virtual machine and the container virtualization layer can be regarded as a container host. Other examples of container hosts (not illustrated in FIG. 1) include physical machines. The virtual machines 106 can be provisioned with processing resources 108 and/or memory resources 110 and can communicate via the network interface 112. The processing resources 108 and the memory resources 110 provisioned to the virtual machines 106 can be local and/or remote to the host 102. For example, in a software defined data center, the virtual machines 106 can be provisioned with resources that are generally available to the software defined data center and not tied to any particular hardware device. By way of example, the memory resources 110 can include volatile and/or non-volatile memory available to the virtual machines 106. The virtual machines 106 can be moved to different hosts (not specifically illustrated), such that a different hypervisor manages the virtual machines 106. In some embodiments, the virtual machines 106-1, 106-2, . . . , 106-M that include container virtualization layers 107 can be on a different host than the virtual machines 106-3, 106-4, . . . , 106-N that do not include virtualization layers. Some embodiments may include only virtual machines 106-1, 106-2, . . . , 106-M that include virtualization layers 107).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the processing resources of the first network accessible computing system and the second network accessible computing system are selected from the group consisting of: virtual machines (VMs) and containers, as taught by Madtha in the method of Mourtada, Shaabana, Breternitz and Li, so virtual computing instances have the advantage of not being bound to physical resources, which allows Virtual computing instances to be moved around and scaled to meet changing demands of an enterprise without affecting the use of the enterprise's applications, see Madtha par003.

As per claim 11. Mourtada, Shaabana, Breternitz and Li disclose the computer program product of claim 8.
          Mourtada, Shaabana, Breternitz and Li do not explicitly disclose wherein the processing resources of the first network accessible computing system and the second 
          Madtha however discloses wherein the processing resources of the first network accessible computing system and the second network accessible computing system are selected from the group consisting of: virtual machines (VMs) and containers. (Madtha, par0018 teaches the host 102 can incorporate a hypervisor 104 that can execute a first number of virtual machines 106-1, 106-2, . . . , 106-M that each include a container virtualization layer 107-1, 1072, . . . , 107-M respectively. The hypervisor 104 can execute a second number of virtual machines 106-3, 106-4, . . . , 106-N that do not specifically include a container virtualization layer. With respect to the virtual machines 106, the host 102 can be regarded as a virtual machine host. With respect to a container provisioned from a container image provided by a virtual machine (e.g., virtual machine 106-1) that includes a container virtualization layer (e.g., container virtualization layer 107-1), the virtual machine and the container virtualization layer can be regarded as a container host. Other examples of container hosts (not illustrated in FIG. 1) include physical machines. The virtual machines 106 can be provisioned with processing resources 108 and/or memory resources 110 and can communicate via the network interface 112. The processing resources 108 and the memory resources 110 provisioned to the virtual machines 106 can be local and/or remote to the host 102. For example, in a software defined data center, the virtual machines 106 can be provisioned with resources that are generally available to the software defined data center and not tied to any particular hardware device. By way of example, the memory resources 110 can include volatile and/or non-volatile memory available to the virtual machines 106. The virtual machines 106 can be moved to different hosts (not specifically illustrated), such that a different hypervisor manages the virtual machines 106. In some embodiments, the virtual machines 106-1, 106-2, . . . , 106-M that include container virtualization layers 107 can be on a different host than the virtual machines 106-3, 106-4, . . . , 106-N that do not include virtualization layers. Some embodiments may include only virtual machines 106-1, 106-2, . . . , 106-M that include virtualization layers 107).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the processing resources of the first network accessible computing system and the second network accessible computing system are selected from the group consisting of: virtual machines (VMs) and containers, as taught by Madtha in the computer program product of Mourtada, Shaabana, Breternitz and Li, so Virtual computing instances have the advantage of not being bound to physical resources, which allows Virtual computing instances to be moved around and scaled to meet changing demands of an enterprise without affecting the use of the enterprise's applications, see Madtha par003.

As per claim 17. Mourtada, Shaabana, Breternitz and Li disclose the computer system of claim 14.
          Mourtada, Shaabana, Breternitz and Li do not explicitly disclose wherein the processing resources of the first network accessible computing system and the second network accessible computing system are selected from the group consisting of: virtual machines (VMs) and containers.
 (Madtha, par0018 teaches the host 102 can incorporate a hypervisor 104 that can execute a first number of virtual machines 106-1, 106-2, . . . , 106-M that each include a container virtualization layer 107-1, 1072, . . . , 107-M respectively. The hypervisor 104 can execute a second number of virtual machines 106-3, 106-4, . . . , 106-N that do not specifically include a container virtualization layer. With respect to the virtual machines 106, the host 102 can be regarded as a virtual machine host. With respect to a container provisioned from a container image provided by a virtual machine (e.g., virtual machine 106-1) that includes a container virtualization layer (e.g., container virtualization layer 107-1), the virtual machine and the container virtualization layer can be regarded as a container host. Other examples of container hosts (not illustrated in FIG. 1) include physical machines. The virtual machines 106 can be provisioned with processing resources 108 and/or memory resources 110 and can communicate via the network interface 112. The processing resources 108 and the memory resources 110 provisioned to the virtual machines 106 can be local and/or remote to the host 102. For example, in a software defined data center, the virtual machines 106 can be provisioned with resources that are generally available to the software defined data center and not tied to any particular hardware device. By way of example, the memory resources 110 can include volatile and/or non-volatile memory available to the virtual machines 106. The virtual machines 106 can be moved to different hosts (not specifically illustrated), such that a different hypervisor manages the virtual machines 106. In some embodiments, the virtual machines 106-1, 106-2, . . . , 106-M that include container virtualization layers 107 can be on a different host than the virtual machines 106-3, 106-4, . . . , 106-N that do not include virtualization layers. Some embodiments may include only virtual machines 106-1, 106-2, . . . , 106-M that include virtualization layers 107).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the processing resources of the first network accessible computing system and the second network accessible computing system are selected from the group consisting of: virtual machines (VMs) and containers, as taught by Madtha in the computer system of Mourtada, Shaabana, Breternitz and Li, so Virtual computing instances have the advantage of not being bound to physical resources, which allows Virtual computing instances to be moved around and scaled to meet changing demands of an enterprise without affecting the use of the enterprise's applications, see Madtha par003.


Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mourtada in view of Shaabana, in view of Breternitz, further in view Li and further in view of Morris et al. (US20200380056A1) hereinafter Morris.

.As per claim 6. Mourtada, Shaabana, Breternitz and Li disclose the method of claim 1.

          Morris however discloses associated with a collaboration among users, and wherein the workload includes communicating data among the users. (Morris, par0090-0091 teaches at 1630, in response to a request from a user 102 of the client computing device 110, the server 130 is directed to store at least some of the search results 124 in a workspace 152 of the SaaS application 150. The workspace 150 is shared among multiple users of the SaaS application and enables online collaboration among the users to accomplish geospatial exploitation workflows that fuse multiple data sources. An improved technique has been described for managing geospatial information. The technique allows users to ingest, discover, and exploit geospatial data (e.g., imagery, full-motion video, and GIS data) from a variety of sources in a collaborative environment. The technique provides search and discovery of geo-catalogued data, enabling display and analysis of geographically indexed video (e.g., videos in which frames are individually tagged with geolocation), and enabling display and analysis of satellite images in a common framework that supports new features for comparing and synthesizing information. Advantageously, the improved technique enables analysts to conveniently and collaboratively exploit and compare information from various sources in ways that would be difficult or impractical with prior technologies).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of associated with a collaboration among users, and wherein the workload includes 

As per claim 19. Mourtada, Shaabana, Breternitz and Li disclose the computer system of claim 14.
          Mourtada, Shaabana, Breternitz and Li do not explicitly disclose wherein the identified request is associated with a collaboration among users, and wherein the workload includes communicating data among the users.
          Morris however discloses associated with a collaboration among users, and wherein the workload includes communicating data among the users. (Morris, par0090-0091 teaches at 1630, in response to a request from a user 102 of the client computing device 110, the server 130 is directed to store at least some of the search results 124 in a workspace 152 of the SaaS application 150. The workspace 150 is shared among multiple users of the SaaS application and enables online collaboration among the users to accomplish geospatial exploitation workflows that fuse multiple data sources. An improved technique has been described for managing geospatial information. The technique allows users to ingest, discover, and exploit geospatial data (e.g., imagery, full-motion video, and GIS data) from a variety of sources in a collaborative environment. The technique provides search and discovery of geo-catalogued data, enabling display and analysis of geographically indexed video (e.g., videos in which frames are individually tagged with geolocation), and enabling display and analysis of satellite images in a common framework that supports new features for comparing and synthesizing information. Advantageously, the improved technique enables analysts to conveniently and collaboratively exploit and compare information from various sources in ways that would be difficult or impractical with prior technologies).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of associated with a collaboration among users, and wherein the workload includes communicating data among the users, as taught by Morris in the computer system of Mourtada, Shaabana, Breternitz and Li, so managing geospatial information enables analysts to conveniently and collaboratively exploit and compare information from various sources, see Morris, par0004.

Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mourtada in view of Shaabana, in view of Breternitz, further in view Li, and further in view of Power et al. (US20190190785A1) hereinafter Power.

.As per claim 7. Mourtada, Shaabana, Breternitz and Li disclose the method of claim 1.
          Mourtada further discloses the determined second geographic location (Mourtada, par0039 teaches continuing to refer to FIG. 3, and in particular, the example of the transaction resource of ticket vendor, mobile phone may receive a proximate geographic location [first geographic location] information of various ticket vendors offering qualifying run tickets, the received proximate location information of the ticket vendors may be based [determining], at least in part, on a geographic location information of the mobile phone [second geographic location] and a predetermined time span corresponding to the transaction resource).
          Mourtada, Shaabana, Breternitz and Li do not explicitly disclose wherein identifying a second network accessible computing system based on the determined parameters further comprises: identifying, by one or more processors, the second network accessible computing system based on network latency between the second network accessible computing system.
          Power however discloses wherein identifying a second network accessible computing system based on the determined parameters further comprises: identifying, by one or more processors, the second network accessible computing system based on network latency between the second network accessible computing system. (Power, par0022, 0108 teaches In some example embodiments, the traffic is routed to particular geographic service handlers, based on the originating location of the traffic, in order to lower the load on the network and the response times to clients. For example, in a big city, it is possible to dimension traffic to handlers in different parts of the city based on the geographic location of the originating traffic. From operation 904, the method 814 flows to operation 906 to determine service priority parameters and cost-of-delivery parameters. For example, the service priority parameters may include a desired server latency (or network latency) for responding to clients and the cost-of-delivery parameters may determine the cost per active service server. At operation 908, a determination is made on the service delivery needs at each location-based on the load (e.g., number of active streaming clients)).


As per claim 13. Mourtada, Shaabana, Breternitz and Li disclose the computer program product of claim 8.
          Mourtada further discloses the determined second geographic location (Mourtada, par0039 teaches continuing to refer to FIG. 3, and in particular, the example of the transaction resource of ticket vendor, mobile phone may receive a proximate geographic location [first geographic location] information of various ticket vendors offering qualifying run tickets, the received proximate location information of the ticket vendors may be based [determining], at least in part, on a geographic location information of the mobile phone [second geographic location] and a predetermined time span corresponding to the transaction resource).
          Mourtada, Shaabana, Breternitz and Li do not explicitly disclose wherein the program instructions to identify a second network accessible computing system based 
          Power however discloses wherein the program instructions to identify a second network accessible computing system based on the determined parameters further comprise program instructions to: identify the second network accessible computing system based on network latency between the second network accessible computing system. (Power, par0022, 0108 teaches In some example embodiments, the traffic is routed to particular geographic service handlers, based on the originating location of the traffic, in order to lower the load on the network and the response times to clients. For example, in a big city, it is possible to dimension traffic to handlers in different parts of the city based on the geographic location of the originating traffic. From operation 904, the method 814 flows to operation 906 to determine service priority parameters and cost-of-delivery parameters. For example, the service priority parameters may include a desired server latency (or network latency) for responding to clients and the cost-of-delivery parameters may determine the cost per active service server. At operation 908, a determination is made on the service delivery needs at each location-based on the load (e.g., number of active streaming clients)).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the program instructions to identify a second network accessible computing system based on the determined parameters further comprise program instructions to: identify the second network accessible computing system based on network latency 

As per claim 20. Mourtada, Shaabana, Breternitz and Li disclose the computer system of claim 14.
          Mourtada, Shaabana, Breternitz and Li do not explicitly disclose wherein the program instructions to identify a second network accessible computing system based on the determined parameters further comprise program instructions to: identify the second network accessible computing system based on network latency between the second network accessible computing system and the determined originating location.
          Power however discloses wherein the program instructions to identify a second network accessible computing system based on the determined parameters further comprise program instructions to: identify the second network accessible computing system based on network latency between the second network accessible computing system and the determined originating location. (Power, par0022, 0108 teaches In some example embodiments, the traffic is routed to particular geographic service handlers, based on the originating location of the traffic, in order to lower the load on the network and the response times to clients. For example, in a big city, it is possible to dimension traffic to handlers in different parts of the city based on the geographic location of the originating traffic. From operation 904, the method 814 flows to operation 906 to determine service priority parameters and cost-of-delivery parameters. For example, the service priority parameters may include a desired server latency (or network latency) for responding to clients and the cost-of-delivery parameters may determine the cost per active service server. At operation 908, a determination is made on the service delivery needs at each location-based on the load (e.g., number of active streaming clients)).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the program instructions to identify a second network accessible computing system based on the determined parameters further comprise program instructions to: identify the second network accessible computing system based on network latency between the second network accessible computing system, as taught by Power in the computer system of Mourtada, Shaabana, Breternitz and Li, so mobile communications support a variety of data-driven applications, such as messaging, financial accounts access, online shopping, navigation, gaming and entertainment, encyclopedic services, news services, rating services, etc., see Power par002.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Mourtada in view of Shaabana, in view of Breternitz, further in view Li, and further in view of Sparenberg et al. (US20150213044A1) hereinafter Sparenberg.

As per claim 24. Mourtada, Shaabana, Breternitz and Li disclose the method of claim 1.

          Sparenberg however discloses wherein the data is one or more files included with the request. (Sparenberg, par0049 teaches the file system 100 is configured to provide based on a request 101 from a requester 103 a requested file 105 stored on a storage medium 107 to the requester 103. Furthermore, the file system 100 is configured to provide a chosen part 109 of the requested file 105 corresponding to a desired version of the content of the requested file 105 to the requester 103 based on received side information in the request, the received side information indicating the desired version, and based on meta information of the requested file 105).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the data is one or more files included with the request, as taught by Sparenberg in the method of Mourtada, Shaabana, Breternitz and Li, so mass storage devices have the advantage that the data stored in these mass storage devices are non-volatile, the relative costs per megabyte of a mass storage device are typically significantly lower than the costs direct access memory, see Sparenberg par002.

Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Gong. (US9858166B1) – Related art in the area of receiving an application workload for deployment into a network environment including a plurality of converged 
• Koppolu et al. (US20180239536A1) – Related art in the area of cluster systems that are geo-site-aware and use this awareness to determine the subsets of nodes located at various geo-sites at physical configuration, to manage the placement of workloads based on the geo-sites, to make failover and failback decisions based on the geo-sites, and to prune nodes for quorum management based on the geo-sites..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.M./Examiner, Art Unit 2442 

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442